Case 2:20-mc-50804-LJM ECF No. 3, PagelD.15 Filed 09/02/20 Page 1 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

thomas james brown bey, creditor/beneficiary
c/o Thomas James Brown@®™ Trust

¢/o 15216 Carlishk Street

Detroit, Michigan [48205-9998]
248.227.9679

Non domestic without U.S.

Denise Page Hood dba CHIEF JUDGE 7016 2070 0000 0219 9224

UNITED STATE DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Theodoe Levin United States Courthouse

231 West Lafayette Boulevard

Detroit, Michigan 48226

313.234.5400

Michael Duggan dba MAYOR 7016 2070 0000 0219 9231
David Cetlinski dba DIRECTOR

Kelly Tapper dba ASST. DIRECTOR

Cassandra Childress dba PAY MASTER

POLICE & FIRE RETIREMENT SYSTEM FOR THE CITY OF DETROIT
500 Woodward Avenue; Suite 3000

Detroit, Michigan 48226

313.224.3362

retirement(@irscd.ore

dcetlinskif@rscd.ore

ktappenairscd.ore

LIBELLEE(S)

 

RE: Third Party interloper POLICE & FIRE RETIREMENT SYSTEM FOR THE CITY OF DETROIT, Case No.
XXX-XX-XXXX; USPO Receipt No. RE297746986US Affidavit of Thomas James Brown Bey,
70162710000059208529 NOTICE AND DEMAND, 701627 10000059255851 Notice of Contest of Lien,
70180680000120909052 Affidavit of Specific Negative Averment: UCC1 filing no, 20193234700 on 05-03-2020;
UCC$ 20203 153584 filing on 05-04-2020, 70173040000026779193 Settlement, 7019297000000487360; After over
50 documents sent and no response to any | have exhausted all remedy and they have been converting private funds
with no lawful right for over 38 months over 75% of my retirement funds.

Common Law Trust Mandatory Injunction Judicial Definition
Superior Common Law Court
Public Notice/Public Record

MANDATORY INJUCNTION defined: A “mandatory injunction” is one which commands the defendant to do
some positive act. Bailey v. Schnitzius, 16 Atl. 680, 681, 45 N. J. Eq. (18 Stew.) 178. A “mandatory injunction” is
the counterpart in equity of a “mandamus” af law, and may be used against public officers. It may be in direct form a
command, or in the direct form of prohibiting the refusal to do an act to which another has a right. Parsons v. Marye
(U.S.) 23 Fed. 113, 121. “Mandatory injunctions” are those, which require of a party the performance of some act,
and they always to some extent anticipate the judgment of the court. It may ultimately be determined that such an
order was erroneous, but it is not less within the power of the court to grant it. People v. McKAne, 28 N. Y. Supp.
981, 78 Hun, 154,

Where a primary injunction, while purporting simply to restrain a wrong, and while negative in its terms, may be so
framed that it restrains the defendant from permitting his previous wrongful act to operate, and therefore virtually
compels him to undo it by removing the obstructions or erections, and by restoring the plaintiff to his former
condition, it is a “mandatory injunction,” and resembles in its effect the “restorative interdict” of the Roman law,
and is used where the injury is immediate and pressing and repairable, and clearly established by the proofs, and not
acquiesced in by plaintiff. The rule is fully established at least by the English decisions, and is not controverted:-by

Mandatory Injunction Page 1of7
Case 2:20-mc-50804-LJM ECF No. 3, PagelD.16 Filed 09/02/20 Page 2 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

American authority, that in such cases, where the facts are clearly established and the injury is real, and the plaintiff
acted promptly upon his acquiring knowledge of defendant's proceeding, a preliminary mandalory injunction may
be granted, although the act complained of was fully completed before the suit was commenced. Proctor v. Stuart,
46 Pac. 501, 503, 4 OKL 679 (citing 3 Pom. Eq. Jur. § 1359).

Whereas defined pursuant to Illinois Common Law Act: Sec. 1. That the common law of England, so far as the same
is applicable and of a general nature, and all statutes or acts of the British parliament made in aid of, and to supply
the defects of the common law, prior to the fourth year of James the First, excepting the second section of the sixth
chapter of 43d Elizabeth, the eighth chapter of 13th Elizabeth, and ninth chapter of 37th Henry Eighth, and which
are of a general nature and not local to that kingdom, shall be the rule of decision, and shall be considered as of full
force until repealed by legislative authority. (Source: R.S. 1874, p. 269.)

Sovereign People or Freeborn are those men who are not bound by oath to serve other men. Subjects are those men
who have given an oath of service to another man, or group of men. Every Freeborn who follows God's Laws is
blessed with the right to settle his own disputes ie. holds his own court at will. Freebom may bring suit against other
freeborm, though each has equal standing, and is not bound by any other mans court unless by oath, or voluntary
delegation. A frecbom is generally empowered to settle disputes between his subjects. This is dependent upon the
oath between the freeborn and the subject. A freeman may bring suit against his own subjects. Subjects have no
standing in court, save that of their master. They may sue their master only at his pleasure, unless the oath between
the master and subject specifically allows it, which is not common. No subject may directly sue another frecborn,
but must appeal to his master to suc for relief on his behalf.

Whereas defined pursuant to: Superior Common Law Court of the Michigan republic; Because Common Law is the
basis of the laws in America, Common Law is what is being referred to in almost every place where the word “Law”
appears within the Constitution, the Declaration of Independence, and the Bill of Rights. These documents were
designed to eliminate the vicious Equity, Maritime or Admiralty Laws that we revolted against in Our Revolution
against the totalitarianism of England.

FACT - The Constitution does grant the Federal union ithe power to establish Courts of Equity and Maritime Courts.
Because the federal entity is concermed with actions and activities between the States, dealing with the Indian
Nations, and International Associations it needs a system of laws to manage these responsibilities.

FACT - Equity Courts are concemed with contracts, and settlement of disagreements between fictional entities.
Since the States are fictional entities the arguments and disputes between the States are properly addressed in Equity
Courts. They have nothing to do with anything else. They do not deal with Sovereign People, with property rights,
or other matters involving such things.

FACT - Maritime Courts are concemed only with actions and activities occurring in Intemational activities and on
the high seas. Maritime Courts have jurisdiction over such things as captured naval vessels, piracy, salvage of goods
from sunken ships, and mutiny by the crew of a ship. They do not deal with Sovereign People, with (private)
property rights, or other matters involving such things.

FACT - The third type of Court that is only briefly mentioned in the Constitution is the Common Law Court. The
Seventh Amendment to the Constitution is very clear about the power and the authority vested in the Common Law
Courts, In Suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury
shall be preserved, and no fact tried by a jury, shall be otherwise re-examined in any Court of the United States, than
according to the rules of the common law. — Bill of Rights - Amendment VI

FACT - The significance of this is pointed up by the fact that any controversy involving Money (Gold and Silver
Coins) in an amount greater than twenty dollars, or any property such as real estate can only be tried in a Court of
Common Law with the right of trial by a jury who decides the Law as well as the Facts of the case!

FACT - This means that any Mortgage Foreclosure action can be tried only in a Court of Common Law, and that
ncither the Federal Congress, nor the State Legislature, has any Constitutional authority to provide that morizase
foreclosure actions shall be actions in Equity or Maritime Courts! This means that Sheriff's Sales, Foreclosure Sales,
Foreclosure Auction Sales, as a result of these Mortgage Foreclosure actions are null and void! As a direct effect the

Mandatory Injunction Page 2 of 7
Case 2:20-mc-50804-LJM ECF No. 3, PagelD.17 Filed 09/02/20 Page 3 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

Sheriffs have participated in criminal confiscation of real property (private property) in violation of the Constitution
and of their oaths of office!

Whereas defined pursuant to Supreme Court Annotated Statute: — Eric R.R. Co. v. Tompkins, 304 U.S. 64 (1938):
There is no federal general common Jaw. Congress has no power to declare substantive rules of common law
applicable in a state whether they be local in their nature or ‘general,’ be they commercial law or a part of the law of
torts. And no clause in the Constitution purports to confer such a power upon the federal courts.

FACT - When we created the Constitution We as Sovereign People issued absolute mandates to our public servants,
the officers that would staff our creation in the form of the Laws of the Constitution. This amounted to a Writ of
Mandamus commanding them to do exactly as they were told.

Mandate: An order by a Sovereign to his subjects.

Whereas defined pursuant to Supreme Court Annotated Statute: — Hauenstein vs Lynham (100 US 483);
There can be no limitation on the power of the people of the United States. By their authority the State Constitutions
were made, and by their authority the Constitution of the United States was established.

FACT - We the People also issued a Writ of Prohibition to our public servants that was designed to prohibit them
from performing actions that were not specifically set forth in the Constitution.

FACT - There is no contract between the Sovereign People and the Constitution, We the People cannot violate the

terms and conditions set forth in the Constitution. We the People cannot violate the conditions of an agreement that
does not exist.

FACT - The contract that exists concerning the Constitutions that We the People created is by and between the

Sovereign People and our public servants. The Oath of Office, subscribed to by each public servant, is a contract
that they will defend and uphold the Constitution that We the People created.

FACT - We the People made no provisions that bound us to any performance within the language of cither the State
or Federal Constitutions. The Oath of Office is therefore, sworm Duties and Obligations to perform said Duties and
Obligations (debts) to perform fall upon the shoulders of the Constitutional officers, office holders, agents and or
assions.

FACT - There are not, nor can there ever be, any circumstances under which the Constitutional Offices that we
created through the Constitution, can have, or can exercise, any power to bring any law suit, or action at law, against
any of the Sovereign People. Sovereignty of the people cannot be lost, taken away, nor given away.

FACT - Using our God granted Sovereignty we created a form of government that seemed best to us to effect our

safety and happiness by creating a government that must serve our every command, and has no power to interfere
with or bother our daily lives.

FACT - The proof of these statements are found in the Declaration of Independence: We hold these truths to be self
evident, that all men are created equal, that they are endowed by their Creator with certain un-a-lien-able Rights, that
among these are Life, Liberty, and the pursuit of Happiness. That to secure these rights, Governments are instituted
among Men, deriving their just powers from the consent of the governed, that whenever any Form of Government
becomes destructive of these ends, it is the Right of the People to alter or to abolish it, and to institute new
Government, laying its foundation on such principles, and organizing its powers in such form, as to them shall seem
most likely to effect their Safety and Happiness.

FACT - The system of laws that each one of the Sovercign People has agreed to be subject to is the Common Laws.
Only by one of the Sovereign People specifically agreeing to be subject to a law, bill, regulation, code, or ordinance
will any of the Sovereign People be subject to that law, bill, regulation, code, or ordinance.

PACT - This is why the system of Common Laws is not detailed in either the Federal or State Constitutions. The
Sovereign People retained all rights to Common Law and in doing so granted no rights to the Federal or State

Mandatory Injunction Page 3 of 7
Case 2:20-mc-50804-LJM ECF No. 3, PagelD.18 Filed 09/02/20 Page 4 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

entities to do anything that would interfere with or impact upon the Peoples Sovereign rights. There is no federal
general common law.

Whereas defined pursuant to Supreme Court Annotated Statute: — Erie R.R. Co, v. Tompkins, 304 U.S. 64 (1938);
Congress has no power to declare substantive rules of common law applicable in a state whether they be local in
their nature or ‘general,’ be they commercial law or a part of the law of torts. And no clause in the Constitution
purports to confer such a power upon the federal courts

Whereas defined pursuant to: Supreme Court Annotated Statue: Hagans v. Lavine, 415 U. 5, 533
“The law requires proof of jurisdiction to appear on the record of the administrative agency and all administrative
proceedings."

Whereas defined pursuant to: Supreme Court Annotated Statue: U.S. v. Anderson, 60 F.Supp. 649 (D.C. Wash.
1945), “Jurisdiction of court may be challenged at any stage of the proceeding, and also may be challenged after
conviction and execution of judgment by way of writ of habeas corpus.”

Whereas defined pursuant to; Supreme Court Annotated Statue: Norman v. Zieber, 3 Or at 202-03
In regard to courts of inferior jurisdiction, “if the record does not show upon its face the facts necessary to give
jurisdiction, they will be presumed not to have existed.”

Whereas defined pursuant to; Supreme Court Annotated Statuc: U.S. v. Throckmorton, 98 US 6]
“Fraud vitiates the most solemn contracts, documents and even judgments."

Whereas defined pursuant to; Supreme Court Annotated Statue: Nudd v. Burrows, 91 U.S 426.
“Fraud destroys the validity of everything into which it enters,”

Whereas defined pursuant to; Supreme Court Annotated Statue: Rubinstein v. Collins, 20 F.3d 160, 1990
“Knowing failure to disclose material information necessary to prevent statement from being misleading, or making
representation despite knowledge that it has no reasonable basis in fact, are actionable as fraud under law.”

Whereas defined pursuant to; Supreme Court Annotated Statue: Bransom v. Standard Hardware, Inc., 874 S.W 2d
919, 1994; [a] “Party in interest may become liable for fraud by mere silent acquiescence and partaking of benefits
of fraud.”

Ex dolo malo non oritur actio defined: Out of fraud no action arises; fraud never gives a right of action. No court
will lend its aid to a man who founds his cause of action upon an immoral or illegal act. As found in Black's Law
Dictionary, Fifth Edition, paze 509.

Whereas defined pursuant to; Supreme Court Annotated Statue: Boyce v. Grundy, 3 Pet. 210 “Fraud vitiates
everything”

Whereas defined pursuant to; Supreme Court Annotated Statue: United States v. Lec, 106 U.S. 196, 720, 371, 1
S.Ct. 240, 261; When a Citizen challenges the acts of a federal or state official as being illegal, that official cannot
just simply avoid liability based upon the fact that he is a public official.

Whereas defined pursuant to; Supreme Court Annotated Statue: United States v. Lee, 106 U.S. 196, 220, 221, 1
$.Ct. 240, 261, the United States claimed title to Arlington, Lee's estate, via a tax sale some years earlier, held to be
void by the Court. In so voiding the title of the United States, the Court declared:

“No man in this country is so high that he is above the law, No officer of the law may set that law at defiance with
impunity. All the officers of the government. from the highest to the lowest, are creatures of the law and are bound
to obey it. It is the only supreme power in our system of government, and every man who by accepting office
participates in its functions is only the more strongly bound to submit to that supremacy, and to observe the
limitations which it imposes upon the exercise of the authority which it gives.

Mandatory Injunction Page 40f7
Case 2:20-mc-50804-LJM ECF No. 3, PagelD.19 Filed 09/02/20 Page 5 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

“Shall it be said... that the courts cannot give remedy when the citizen has been deprived of his property by force, his
estate seized and converted to the use of the government without any lawful authority, without any process of law,
and without any compensation, because the president has ordered it and his officers are in possession? If such be the
law of this country, it sanctions a tyranny which has no existence in the monarchies of Europe, nor in any other
government which has a just claim to well-regulated liberty and the protection of personal rights.”

Whereas defined pursuant to Supreme Court Annotated Statute; See Pierce v. United States ("The Floyd
Acceptances"), 7 Wall. (74 U.S.) 666, 677 ("We have no officers in this government from the President down to the
most subordinate agent, who does not hold office under the law, with prescribed duties and limited authority");
Cunningham v. Macon, 109 U.S. 446, 452, 456, 3 S.Ct. 292, 297 ("In these cases he is not sued as, or because he is,
the officer of the government, but as an individual, and the court is not ousted of jurisdiction because he asserts
authority as such officer. To make out his defense he must show that his authority was sufficient in law to protect
him... It is no answer for the defendant to say | am an officer of the government and acted under its authority unless
he shows the sufficiency of that authority"); and Poindexter v. Greenhow, 114 U.S. 270, 287, 5 S.Ct 903, 912

Whereas defined pursuant to; Supreme Court Annotated Statue: Owen vs. City of Independence, 100 8 Ct. 1398:
Maine vs. Thiboutot, 100 8. Ct. 2502: and Hafer vs. Melo, 502 U.S, 21

WHEREAS, officials and even Judges have no immunity officials and judges are deemed to know the law and
sworn to uphold the law; officials and judges cannot claim to act in good faith in willful deprivation of law, they
certainly cannot plead ignorance of the law, even the Citizen cannot plead ignorance of the law, the courts have
ruled there is no such thing as ignorance of the law, it is ludicrous for learned officials and judges to plead ignorance
of the law therefore there is no immunity, judicial or otherwise, in matters of rights secured by the Constitution for
the United States of America. See: Tithe 42 U.S.C. Sec. 1983.

Whereas defined pursuant to; Supreme Court Annotated Statue: Williamson v. U.S. Department of Agriculture, 815
F.2d. 369, ACLU Foundation v. Barr, 952 F.2d. 457, 293 U.S. App. DC 101, (CA DC 1991), "When lawsuits are
brought against federal officials, they must be brought against them in their “individual” capacity not their official
capacity. When federal officials perpetrate constitutional torts, they do so ultra vires (beyond the powers) and lose
the shield of immunity.”

Whereas defined pursuant to; Supreme Court Annotated Statue: Gallegos v. Haggerty, N.D. of New York, 689 F.
Supp. 93 (1988): "Personal involvement in deprivation of constitutional rights is prerequisite to award of damages,
but defendant may be personally involved in constitutional deprivation by direct participation, failure to remedy
wrongs after lcarning about it, creation of a policy or custom under which unconstitutional practices occur or gross
negligence in managing subordinates who cause violation.”

Dedimus Potestatem given the “Authority” to carry out the Duties of the office of Public Trust you hald. —
Dedimus Potestatem defined: term, which means, “We have given the power.” As a public servant you have
“Absolutely” NO “Authority” until you have been given the Power, and to be “Authentic” your action has to be
Certified and Authenticated. Holding Office of Public Trust, as a Public Official you must be able to produce a
Certified copy of the Original “blue” Wet Ink Signature Contract “Certificate” whereby you have been given the
Authority. Without “Dedimus Potestatem,” as Public Official you have failed to Honor Current Article Four, Section
One Constitutions of the Linited States “Full Faith and Credit shall be given in each state to the public acts, records,
and judicial proceedings of every other state (International Treaty Statute). By dishonoring this requirement all
actions are “without” force or effect “Null and Void.”

This act in accordance with the following U.S. Supreme Court Annotated Statute: Hale v. Henkel, 201 U.S. 43 at 47
(1905): "The individual may stand upon his constitutional rights as a citizen. He is entitled to carry on his private
business in his own way. His power to contract is unlimited. He owes no such duty [to submit his books and papers
for an examination] tu the State, since he receives nothing there from, beyond the protection of his life and property.
His rights are such as existed by the law of the land [Common Law] long antecedent to the organization of the State,
and can only be taken from him by due process of law, and in accordance with the Constitution. Among his rights
are a refusal to incriminate himself, and the immunity of himself and his property from arrest or seizure except
under a warrant of the law. He owes nothing to the public so long as he does not trespass upon their rights."

Mandatory Injunction Page 5 of 7
Case 2:20-mc-50804-LJM ECF No. 3, PagelD.20 Filed 09/02/20 Page 6 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

PRIVATE defined: Affecting or belonging to private individuals, as distinct from the public generally. Not official:
not clothed with office. People v. Powell, 280 Mich, 699, 274 N.W. 372, 373. Black's Law Dictionary Sixth Edition

{page 1195).

Whereas defined pursuant to Supreme Court Annotated Statute: Ex Parte Keay, 55 Cal. 212; Smith v. Andrews, 6
Cal. 652: “A court of record is a “superior court.” A court not of record is an “inferior court.” “Inferior courts” are
those whose jurisdiction is limited and special and whose proceedings are not according to the course of the
common law.”

“An undisputed affidavit of claim becomes final judgment. When one fails to answer or refute an affidavit of claim
made against him, the affidavit first presented is considered absolute in truth. By not rebutting what has been
claimed against him, one becomes puilty by his silence. Idem non esse et non apparet— It is the same thing not to
exist and not to appear. Qui tacet consentire videtur— He who is silent appears to consent.”

Whereas defined pursuant to Supreme Court Annotated Statute; Ex parte Watkins, 3 Pet., at 202-203. [cited by
SCHNECKLOTH V. BUSTAMONTE, 412 U.S. 218, 255 (1973) “The judgment of a court of record whose
Jurisdiction is final, is as conclusive on all the world as the judgement of this court would be. It is as conclusive on
this court as it is on other courts. It puts an end to inquiry conceming the fact, by deciding it.

LAW MERCHANT defined: Body of law governing commercial transactions, which had its origin in common law
of England regulating merchants. See U.C.C. § 1-103. See also Commercial Law; Mercantile Law; Uniform
Commercial Code. Black's Law Dictionary Sixth Edition (page 886)

MERCHANT defined: One who is engaged in the purchase and sale of goods: a trafficker: a retailer; a trader. Term
commonly refers to person who purchases goods at whole- sale for resale at retail: i.e. person who operates a retail
business (retailer). A person who deals in goods of the kind or otherwise by his occupation holds himself out as
having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge
or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation
holds himself out as having such knowledge or skill. U.C.C. § 2-104(1). Black’s Law Dictionary Sixth Edition (page
987)

MERCANTILE defined: Of, pertaining to, or characteristic of, merchants, or the business of merchants: having to
do with trade or commerce or the business of buying and selling merchandise; trading; commercial; conducted or
acting on business principles. Black’s Law Dictionary Sixth Edition (page 986)

MERCANTILE AGENCIES: Sce Credit bureau. Black's Law Dictionary Sixth Edition (page 986)

MERCANTILE LAW defined: An expression substantially equivalent to commercial law. It designates the system
of rules, customs, and usages generally recognized and adopted by merchants and traders, and which, either in ifs
simplicity or as modified by common law or statutes, constitutes the law for the regulation of their transactions and
the solution of their controversies. The Uniform Commercial Code is the general body of law governing commercial
or mercantile transactions, See Uniform Commercial Code.

Black's Law Dictionary Sixth Edition (page 936)

MERCANTILE PAPER: See Commercial Paper; Negotiable Instruments. Black's Law Dictionary Sixth Edition
(page 986)

MERCANTILE SPECIALTY defined: A writing that is not payable to order or to bearer but is otherwise negotiable.
See U.C.C. § 3-805 (making Article 3 applicable to instruments lacking words of negotiability). Black's Law
Thictonary Sixth Edition (page 986)

CLEAN HANDS DOCTRINE defined: Under this doctrine, equity will not grant relief to a party, who, as actor,
seeks to set judicial machinery in motion and obtain some remedy, if such party in prior conduct has violated
conscience or good faith or other equitable principle. Franklin v. Franklin, 365 Mo. 442,283 5.W 2d 483, 486. One
seeking equitable relief cannot take advantage of one's own wrong. Fair Automotive Repair, Inc. v. Car-X Service
Systems, Inc., 2 Dist.,128 IIL_App.3d 763,84 HL Dec, 25, 471 N.E.2d 554,558. Black's Law Dictionary Sixth Edition

(page 250)
Mandatory Injunction Page 6 of 7
Case 2:20-mc-50804-LJM ECF No. 3, PagelD.21 Filed 09/02/20 Page 7 of 9
Certified Mail Article Number: 7016 2070 0000 0219 9224

Whereas defined pursuant to U.C.C.: "Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

Whereas defined pursuant to U.C.C.: "Good faith," except as otherwise provided in Article 5, means honesty in fact
and the observance of reasonable commercial standards of fair dealing.

Whereas defined pursuant to U.C.C.: “Aggrieved party" means a party entitled to pursue a remedy.

Whereas defined pursuant to U.C.C.: "Remedy" means any remedial right to which an aggrieved party is entitled
with or without resort to a tribunal.

Sui Juris, known as: thomas james brown bey freebom spiritual being on the land state the facts contained herein are
true, correct, complete, and not misleading, to the best of my personal first hand knowledge and belief. Being of
sound mind, competent, over the age of 18. This my free will, voluntary act and deed to make, execute, seal,
acknowledge and deliver under my hand and seal with explicit reservation of all my unalienable rights and my
specific common law right not to be bound by any contract or obligation which I have not entered into knowingly,
willingly, voluntarily, and without misrepresentation, duress, or coercion, whereby I did not sign nor consent. | am
not now nor have ever been a U.S. Citizen or a Fourteenth Amendment Federal Citizen or Employee, | am not
bound by sworm oath or oath of office. Whereas I hereby disclaim Clauses One and Two of Section One to the
Fourteenth Amendment, together with Article Four Section Three Clause Two.

Nemo, aliens: rei, sine satisdatione, de fensor idonens intelligitur defined: No man is considered a competent
defender of another's property, without security. A rule of the Roman law, applied In part In admiralty cases. 1 Curt.
202.

Nemo est snpra leges defined: No one is above the law. Lofft, 142.
Nemo alieno nomine lege age re potest defined: No one can sue in the name of another. Dig. 50, 17, 12a.

In my Private Capacity as General Administrator of said account Droit, Droit, This serves Notice that your offer has
been Accepted as Valuable Consideration and Returned for Value. This property is Exempt from Levy. Please
Adjust this Account for the Proceeds, Products, Accounts and Fixtures and Release The Order(s) of The Court to Me
immediately. Make adjustment and close this account immediately, with prejudice. | accept your Oath, Oath of
Office Security Agreement, Constitutions as by-laws, and Malfeasance Bond and place you in the Private
commencing this self-executing binding contract between you and I. Further, | appoint you trustee on your honor
and solemn Oath to perform your obligations and duties to Protect My un-a-lien-able Rights in your Fiduciary
Capacity against any and all claims, legal actions, orders, warrants, judgments, demands, liabilities, losses,
foreclosure, depositions, summonses, lawsuits, costs, fines, liens, levies, penalties, taxes, damages, interests, and
expenses whatsoever, both absolute and contingent, as are due and as might become due, now existing and as might
hereafter arise, and as might be suffered by, imposed on, and incurred by Debtor for any and every reason, purpose,
and cause whatsoever. Please honor Obligation of Good Faith in Performance of your Duties. Quid Pro Quos, an
equal exchange or substitution.

This my free will, voluntary act and deed true and lawful attomey-in-fact to make, execute, seal, acknowledge and
deliver under my hand and seal, explicitly reserving all rights without prejudice:

By: Mas mos emes come

Sui Juris known as; thomas james brown bey Bailor for Thomas/James Brown Bailee ‘

  
 
  

 

Mandatory Injunction Page 7 of 7
 

  

_@ Complete items 1,2, and 3.

Ge Print your nameand address on the reverse x%
O s0 that'we can return the card ta you.

 

iS ‘Attach this card to tho back of the mallpiace,
i. oran the front If space permits,
ZZ Article Adenaaad to: D. Is. delve

« 4 \ \ Cou 4
ay Pay ele Bod,

EOEuee ey Nucggn ACH

 

ae et

eT

02/20 ~

 

 

  

ee ee re te

 

 

Be — TE
& TUMUIOVNWAUNLMINMUIMN fetes
. 9590 9402 5795 0034 1342 25 3 ere: R i
Figg 20 OacoceANTA =

 

PS Form 3811, July 2015 PSN 7890-02-000-9053

SIPRIO TO Fo14O NOMTHOd

ha WHI SSID) SOUS

 

(ro en Ia nan
alVd TOVLSOd

OZ-\~b™
(22) WE TY ed (ZF TH es
CiVd AV ISOd Saad AK WI

Case 2:20-mc-S0804-LJM ECF No. 3,Peor!

era abet

| DODD, “eRe.

       

    

U.S. Pastal Service™
CERTIFIED MAIL® RECEIPT

        

 
  

 

 

 

 

 

 

SY cea
mone {LU PL
——eeees =f" [T*
ooo = ic os 1% fi gic: i
SSS OO, 6 F | Law ft Pk Ee tt Seal tes
— os 5 Santaed Wal foo
——
| —__—__—_---_——_— a dra Services & Pope (oheck box, an faa we appropriates
Eee oo (Ci feturn Mecaict ardicey] 5. ik
——————_ oo (EU Prturrs Peseeicrt (obaotronitay s — Poetmarh
Se) | Lcwetes ad heen Getvery | § we
eames fF ] 0] |) futur igrature Mequiresd re
——=E===== (CU Adu Sigratiore Pheeitoted Clive
oe CC! Cl Paectan
——ee Tl
oe | (Cl a Stat Padtape a nd Foon \. 21a
— nh gk. 228%
ee I
oS el a 1
—==—_ OF
Pe! f

OS cok Couck. |
20 i ‘UL poe “lua.
at tht in ASI Ls

it a VS April 2015 aS ee te be Mera te em Masih |

 

   

ATA VU pba | \) WIV), 8041 D'S BI ADIL

LOLE STL BL AaB,

ROV@_DPPhwywy yon \ET, METI IM

Veo Oy 3 ys a.STn ‘wi aauEps099Y UY

Poy > A BSA

ple d-aig su jaa,
suns afm s[>9Ig— Zeb

pled 2usog SUT - [pL

fENUEPAL [AL LUT Sdn

SA.LVLS GE.LINNA Sy) mou, “sHsaWOg-uOpy
[8666-SOTHP] ou UNTO) Woe

— rstHeS [91 zs] e/a

ASH] =U AO BS |
    

+

      
   

  

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

  

SENDER: COMPLETE THIS SECTION cay | U.S. Postal Service™
Biercomipiets tems 1, 2, ands. — a tna (eect OUP T=lel ala
" WcPrint your name and address on the reverse x at ————— ae Comestic tai? Oniy
oo that we can retum the card to you. en ru ru
. Bayittach this card to the back of the mallpleco, ie Reopivec Pa al
, SSron the front Hf space permits. HED 13 —— wr
Ti Aniclo Addressed to: ree: a
f : x YES, Pe SSS" 0 0
ee Ke? Bera Rel OHS, itn —=— oo Cleamneg Qecian a
h O <j) a SSS Sl Get ee hs
MBekico A MU BAL oS = 2 oe
2 ee |S —— oe
=u tess ote,
5 Corti aia Ss - “2,202.6
| © | 9590 9402 $795 0084 1342 18 co i === 3 SF [yh ONC e
| DoAnticle Number (Transfer from service laban Cl PM Pe C8
| 5
“B29 10 COOOO219973)| |" er
i LATS: rere i

 

4) RS Form 3811, July 2015 PSN 7530-02-000-9053

iit =

 

 

o
$
oe i
O TEAS Y\A + QA) yor", 8041 ‘O'S SI ONL
. \ C041 O'S" BT PULL
s G O9% YOO P22 POO Oo, wa O's‘ sr nL
5 S Vow [Pel “D'S SE OL
I \ NID YEIO ADTIAO NOITYO + Pe er \ 4DBIN"O “WAL BoUNpAODDy Uy
YPN LRG SOWO\ spl . : DNiaad VL VIN
5 dK CG \ Ui \ Cy .
oO
a
2 (z'z) Pu ma fan
atvd AV.LSOd
Hane as ge Pigg 88 WIA],
N we) Ve ‘ \ b Sdurmig O/M SpPIG—T'TPL
Wi (°c) WP) TH dA - (0) FEE Te ad os
® (Vd ADV ISOM/AIMACANY.L Pred ena Sup "f
. WPA LU] Sd
®
O SHLYLS CELINA FU) Mout Ay “ON SSuOC]-uoK,
[s666-SO78P] seoU UNstYysTPy ONE

asrea [91 Zs 1] oo
Aaq-UMO1g SUEP-SEOIOL,
